UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-7581


GARY L. MILLER,

                  Plaintiff - Appellant,

          v.

C. GODWIN, C/O; SERGEANT MCKOY; MS. WASHINGTON, Nurse,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:09-ct-03153-FL)


Submitted:   January 18, 2011               Decided:   January 28, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary L. Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gary     L.   Miller       appeals    the   district     court’s   order

dismissing his 42 U.S.C. § 1983 (2006) complaint for failure to

state   a   claim.        We    have    reviewed     the    record    and   find   no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.             Miller v. Godwin, No. 5:09-ct-03153-FL

(E.D.N.C.    Oct.    13,       2010).     We     dispense   with     oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2